Case 2:16-cv-08797-MCA-LDW Document 23 Filed 03/28/19 Page 1 of 1 PageID: 216




Joshua L. Thomas & Associates, PLLC
Joshua L. Thomas, Esq.
225 Wilmington-West Chester Pike
Suite 200
Chadds Ford, PA 19317
Phone:215-806-1733
Fax: 888-314-8910
E-mail: JoshuaLThomas@gmail.com

March 28, 2019

Judge Madeline Cox Arleo
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102


Re:    CARY W. DRAKE v. WELLS FARGO BANK N.A., et al.
       Docket No.: 2:16-cv-08797-MCA-LDW


Dear Judge Madeline Cox Arleo,

       I hope this correspondence finds you well. This is to request an extension an extension on

the Notice of Call for dismissal. We recently sent to We Serve NJ LLC the documents needed to

perform service. They sent over affidavits of service, but they were riddled with errors. I just

spoke with a representative for this service, and they said they will be sending over updated

affidavits tomorrow and all three should be received by the end of the day. As such, I am asking

for an additional 7 days in order to submit the updated affidavits of service. If you have any

questions, please do not hesitate to call at 215-806-1733.

                                             Thank you for your kind consideration,

                                             _/s/ Joshua Thomas ________________________
                                             Joshua Thomas, Esq.
